 1
 2
 3
 4
 5
 6
                       UNITED STATES DISTRICT COURT
 7
                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9
     HAMZA YALDIZ,                 ) Case No. EDCV 18-453-R (JPR)
10                                 )
                     Petitioner,   )
11                                 ) ORDER ACCEPTING FINDINGS AND
                v.                 ) RECOMMENDATIONS OF U.S.
12                                 ) MAGISTRATE JUDGE
     U.S. IMMIGRATION AND          )
13   CUSTOMS ENFORCEMENT,          )
                                   )
14                   Respondent.   )
15       Pursuant to 28 U.S.C. § 636, the Court has reviewed the
16 Petition, records on file, and Report and Recommendation of U.S.
17 Magistrate Judge. No objections to the Report and Recommendation
18 have been filed, and the Court served it on Petitioner at his
19 address of record as well as his apparent current place of
20 detention. He has not filed a change of address as required.
21 See C.D. Cal. R. 41-6. The Court accepts the findings and
22 recommendations of the Magistrate Judge.
23       IT IS ORDERED that the Petition is denied, Petitioner’s
24 request for appointment of counsel is denied, and Judgment be
25 entered dismissing this action.
26
27 DATED: January 30, 2019
28                                 MANUEL L. REAL
                                   U.S. DISTRICT JUDGE
